Title: To James Madison from James Monroe, 28 January 1806
From: Monroe, James
To: Madison, James


                    
                        No. 40. duplicate
                        Sir
                        London Jany 28. 1806.
                    
                    I informed you lately in a short note by Mr. Clark who sailed in the Remitance, of the death of Mr. Pitt which took place last week. The King hath since resolved to commit the administration to the opposition as we

are informed by all the gazettes of this day. It is said that he announc’d this to Lord Grenville yesterday and authorised him in conjuncion with Mr. Fox to form a new ministry from among their friends. It is expected that this will be done in a day or two as they are now engaged in the business. This change has an aspect towards peace, and fully persuaded I am that it will be the serious object of those who may be thus brought into power to endeavor to make one. Mr. Fox it is understood will have the department of foreign affairs. I shall see if it is possible as soon as he is inaugurated to obtain a change in the policy of this government towards the UStates of which I think there is great probability. About a fortnight before Mr. Pitts death an order was sent to the suitable department to report the number of American vessels which had been seized, and condemned or dismissed, with the damages incident thereto, which looked as if a change was contemplated even under him. The disasters on the continent tended to shew the folly of the measure, to which the eyes of the new ministry will doubtless be more open. The present is a very important epoch in our concerns with this country and Spain, as in the commerce which we are to enjoy with the W. Indies after a peace. There would be cause of regret if that event took place before they were adjusted. I have heard nothing from general armstrong or Mr. Bowdoin for more than two months past. I shall do every thing in my power to avail myself of the favorable opportunity which is thus presented by a concurrence of extraordinary events to place our affairs with this country on an advantageous footing, & I hope not without effect. The considerations which made it improper for me to sail to the UStates at any time since my return to England, seem now to operate with peculiar force. As the seizure of our vessels had then commenc’d I could not withdraw without great compromitment of our government and myself without remonstrating against it. And after taking that step I could not withdraw & leave the business unfinished, especially after the strong opposition which I made to it, which I thought the nature of the transaction merited, and the state of publick affairs in Europe justified. Thus engaged I have felt it imperiously my duty to pursue the business in all its windings. I shall therefore neither abandon the ground or relax in my exertions to accomplish the object till something conclusive is done, unless the President may think proper to consign the trust to some other person. I fear that the expectation of my return to the UStates which was authorised by my first letters after my return here, as by those of an earlier date, has prevented your communicating to me your sentiments on these important topicks as you otherwise might have done. I flatter myself however that you will have concluded from those which followed, as from the nature and course which this business has taken that I shod. be detained through the winter, & in consequence that I shall soon have the pleasure to receive such communications from you. As the health of my family has been improved by the late excursion into the country, I expect them in town in a few days, since now that

the ministry is about to change, and there is a fair prospect of accomplishing something to advantage, I do not wish to be absent a moment.
                    The Presidents message to Congress has produc’d a very good effect here. I have reason to think that it was not ill received by the government, as at the levee & drawing room I was shewn rather more than usual attention, by the King & Queen soon after it appeared, & have experienc’d from Lord Mulgrave in an interview of ceremony at his own house since, as I had before at the court much civility. By his deportment I was also convinc’d that the manner in which I had opposed the measure of his government had produc’d no improper effect. The message is considered by the publick in general as furnishing satisfactory proof that our government will vindicate its rights with firmness, in case this govt. imposes on it the necessity. There seems to be no difference of opinion that in case a misunderstanding took place between the two countries, it was attributable to this government & not to ours. In consideration of the effect which the extent of our commerce, as heretofore enjoyed, had, on the fortunes of this country in impairing its own resources, or rather was supposed to have, & in supplying the wants of its enemies, the party in favor of the sentiments of the ministry was a strong one as a measure of policy. But there did not appear to be any one, or at most very few who approved the manner in which that measure was introduc’d, being without notice to our government, & of course a surprise on our people, under the circumstance too of an existing negotiation, which made it more highly reprehensible. I expect in a day or two to give you more full information respecting the arrangment of the new ministry, & of the consequences likely to result from the change. I am Sir with great respect & esteem yr. very obt. servant
                    
                        Jas. Monroe
                    
                